Citation Nr: 0516500	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  98-12 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as secondary to the veteran's service-connected left knee 
disability. 

2.  Entitlement to service connection for sleep apnea, as 
secondary to the veteran's service-connected left knee 
disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to July 
1975.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
currently sought on appeal.


FINDING OF FACT

The medical evidence establishes it is as likely as not that 
as a result of the veteran's service-connected left knee 
disability, he gained a significant amount of weight, which, 
in turn, led to the development of diabetes mellitus and 
sleep apnea.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus is proximately due to or 
the result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  The veteran's sleep apnea is proximately due to or the 
result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, service connection is established for status 
post left knee fusion, failed total knee replacement, with 
left femur fracture, thigh abscess, and debridement.  The 
veteran now seeks service connection on a secondary basis for 
diabetes mellitus and sleep apnea.  He contends that the 
multiple complications he has experienced with his left knee, 
to include prolonged periods of forced inactivity, have 
caused him to be obese, which in turn has caused him to 
develop diabetes mellitus and sleep apnea.
 
Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The record clearly establishes that the veteran was 
originally granted service connection for a left knee 
disability in November 1975, based on an in-service 
reconstruction of the knee.  The medical evidence of record 
also confirms that after separating from service, the veteran 
continually gained weight and was noted to be obese on 
subsequent examinations, dating from October 1975 to the 
present.  The veteran also underwent several additional 
operations on his left knee, to include major procedures in 
April 1984, July 1991, and January 1993, after which the 
veteran was instructed to keep from bearing weight on the 
left leg for prolonged periods of time.  On VA examination in 
December 1995, the veteran's knee was noted to be totally 
fused (without any range of motion) by a fixation device with 
multiple screws.  The records reveal that the veteran's 
weight continued to climb.  

In 1995, the veteran was diagnosed with diabetes mellitus.  
Sleep studies conducted in February 1997 confirmed the 
veteran suffered from sleep apnea.  

Several medical opinions in the record thereafter linked both 
the veteran's diabetes mellitus and his sleep apnea to his 
obesity, but failed to make specific reference to whether the 
veteran's obesity was a result of the inactivity brought upon 
by the left knee disability.  

In January 2005, the Board sought an independent medical 
expert opinion on this issue.  The resultant April 2005 
opinion concluded on the basis of a review of the entire 
record that "the weight gain that the claimant experienced 
after the forced sedentary lifestyle due to the knee fusion 
was directly related to the subsequent development of his 
diabetes and sleep apnea."  In the full text of the opinion, 
the physician provided bases for his findings in the 
veteran's medical records and fully explained the medical 
principles supporting his opinion.  As such, the Board finds 
that the opinion adequately establishes that the veteran's 
diabetes mellitus and sleep apnea are proximately due to his 
left knee disability.  Based on a review of the record in its 
entirety, service connection is warranted in this instance, 
as secondary to the veteran's service-connected left knee 
disability. 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, as 
secondary to the veteran's service-connected left knee 
disability, is granted. 

Entitlement to service connection for sleep apnea, as 
secondary to the veteran's service-connected left knee 
disability, is granted.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


